Citation Nr: 0800936	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO. 01-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left upper extremity 
ulnar neuropathy, to include as secondary to treatment for 
service-connected glomerulonephritis with nephrotic syndrome, 
hypertension, and heart disease.

2. Entitlement to special monthly compensation based on the 
need for aid and attendance or at the housebound rate. 

3. Entitlement to service connection for depression.

4. Entitlement to an initial disability rating in excess of 
10 percent for service-connected hepatitis C associated with 
glomerulonephritis with nephrotic syndrome, hypertension, and 
heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). This matter 
was previously before the Board and was remanded in May 2003 
and June 2001. The veteran testified at a Board hearing at 
the RO in September 2007.

The issues of entitlement to service connection for 
depression and entitlement to an initial disability rating in 
excess of 10 percent for service-connected hepatitis C 
associated with glomerulonephritis with nephrotic syndrome, 
hypertension, and heart disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the medical evidence weighs against a 
finding that veteran currently has left upper extremity ulnar 
neuropathy due to his service in the military or as secondary 
to his service-connected glomerulonephritis with nephrotic 
syndrome, hypertension, and heart disease.

2. The impairment resulting from the veteran's service-
connected disabilities is not such that he requires the care 
or assistance of another on a regular basis.

3. The veteran does not have a single service-connected 
disability rated at 100 percent plus separate disabilities 
rated as 60 percent disabling, nor is he permanently 
housebound by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for 
left upper extremity ulnar neuropathy, to include as 
secondary to service-connected glomerulonephritis with 
nephrotic syndrome, hypertension, and heart disease, is not 
met. 38 U.S.C.A. §§ 1110,  5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

2. The criteria for special monthly compensation based on the 
need for regular aid and attendance or being housebound due 
to service-connected disability have not been met. 38 
U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.350, 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in March 2002, October 2003, May 2005 and March 
2006 letters, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate 
service connection claims and special monthly compensation 
claims based on the need for aid and attendance, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims. 

The notice as to increased rating and effective date claims 
was not issued until March 2006. As such, it was not timely; 
however, the veteran was not prejudiced from this timing 
error because the veteran's claims were readjudicated after 
the veteran received proper notice. (See the February and 
June 2007 supplemental statements of the case.) See Sanders, 
supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.

Analysis

Service Connection for Left Ulnar Neuropathy

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury. That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice- connected 
disability by a service-connected disability. See 38 C.F.R. 
§ 3.310 (2007). See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The veteran's service medical records are devoid of reference 
to ulnar neuropathy of the left upper extremity and there is 
no evidence of ulnar neuropathy of the left upper extremity 
until approximately 2005, more than 30 years after the 
veteran's discharge from active duty service. There is also 
no competent medical evidence showing an etiological 
relationship between the current ulnar neuropathy of the left 
upper extremity and the veteran's active duty service. As 
such, entitlement to service connection for left upper 
extremity ulnar neuropathy is not warranted on a direct 
service connection basis. Nevertheless, the veteran contends 
that his left arm neuropathy should be service connected 
because he believes that it has been caused by the insertion 
and removal of tubes in his left arm for his dialysis 
treatment which he underwent because of his service-connected 
glomerulonephritis. 

A May 2005 private medical report from Dr. El-Feky, M.D., 
notes that the veteran complained of a several month history 
of left upper extremity and hand tingling and numbness. After 
physical examination of the veteran, the physician opined 
that the veteran's symptoms were suggestive of left carpal 
tunnel syndrome and/or cervical radiculopathy. A May 2005 MRI 
of the cervical spine revealed varying degrees of cervical 
spondylosis at all levels and intervertebral disc protrusions 
at C6-7 and C7-T1. A June 2005 EMG showed left ulnar 
neuropathy above the elbow. An August 2005 VA examination 
report shows that the examiner reviewed the veteran's c-file 
and examined the veteran. The examiner opined that the 
veteran's ulnar neuropathy was most likely secondary to 
cervical spine degenerative changes and unlikely secondary to 
his service-connection glomerulonephritis for which the 
veteran received dialysis. There are no contrary competent 
medical opinions of record.

In summary, the preponderance of the evidence weighs against 
a finding that the veteran's current left upper extremity 
ulnar neuropathy is related to his active duty service or to 
a service-connected disability. It follows that entitlement 
to service connection for left upper extremity ulnar 
neuropathy, to include as due to glomerulonephritis with 
nephrotic syndrome, hypertension, and heart disease, is not 
warranted.

Special Monthly Compensation

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b)(3) (2007). 

The following factors will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, either physical or mental, which requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
38 C.F.R. § 3.352(a) (2007). 

A finding that the veteran is "bedridden" will provide a 
proper basis for the determination. Bedridden will be that 
condition which, through its essential character, actually 
requires that the veteran remain in bed. The fact that a 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice. It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made. Id.

The particular personal functions that the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole. It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need. 
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him or her to be in bed. They must be based on the 
actual requirement of personal assistance from others. Id.

The veteran is service connected for glomerulonephritis with 
nephrotic syndrome, hypertension, and heart disease, rating 
as 100 percent disabling; hypertension, rated as 20 percent 
disabling; embolic cerebral thrombosis, residuals, rated as 
10 percent disabling; seizures, grand mal, associated with 
embolic cerebral thrombosis, residuals, rated as 10 percent 
disabling; hepatitis C, associated with glomerulonephritis 
with nephritic syndrome, hypertension, and heart disease, 
currently rated as 10 percent disabling; and, follicular 
nodule, currently rated as noncompensable. The combined 
disability rating is 100 percent. The question is whether his 
service-connected disabilities render him so helpless as to 
be in need of the regular aid and attendance of another 
person.

A March 2002 VA examination report shows that the veteran 
denied being housebound or requiring the assistance of 
another person to perform routine self-care functions at 
home. He did report that he needed the assistance of a 
professional to accomplish his dialysis. The examiner noted 
that the veteran was not bedridden nor confined to his home. 

An August 2003 VA examination report notes that the veteran 
was ambulatory and was not housebound. The veteran reported 
being tired, but the examiner noted that the veteran was 
functioning adequately. An April 2004 VA examination report 
reflects that the veteran reported walking for 30 minutes 
three times a week at the mall.  

Extensive private and VA treatment records from 1999 through 
2007 show treatment for multiple medical conditions, but none 
of the medical records show that the veteran is in need of 
regular aid and attendance in order to perform the activities 
of daily living. The records also do not show that the 
veteran is either bedridden or housebound. 

The medical records do show that the veteran underwent 
dialysis several times a week for several years, prior to 
receiving a kidney transplant. During times of dialysis 
treatment, the veteran was monitored by a medical 
professional. The veteran has testified that he believes this 
"aid and attendance" performed by a medical professional 
qualifies him for special monthly compensation based on aid 
and attendance. However, as noted above, for purposes of VA 
compensation, special monthly compensation based on the need 
for aid and attendance is only warranted in certain 
circumstances where the veteran is in need of regular aid and 
attendance because he cannot dress himself, feed himself, 
keep himself clean and presentable, attend to the wants of 
nature, or is unable to attend to the daily activities of 
living based on his service-connected disabilities. 

As such, the Board finds that the veteran does not meet the 
criteria for special monthly compensation based on the need 
for regular aid and attendance. The competent medical 
evidence does not show that his service-connected 
disabilities result in the need of the regular aid and 
attendance of another person. 

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
special monthly compensation by reason of being in need of 
aid and attendance as his service-connected disabilities did 
not render him so helpless as to be in need of the regular 
aid and attendance of another person. The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations. 38 C.F.R. §§ 3.102, 4.3 (2006).

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities. A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service-connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.351(d).

Regarding the criteria necessary for housebound status, the 
veteran does not have a single, permanent service-connected 
disability rated 100 percent disabling AND additional 
service-connected disability or disabilities independently 
valued as 60 percent or more disabling; therefore, he does 
not meet the legal criteria for payment of compensation at 
the housebound rate under that criterion. See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). Furthermore, as detailed 
above, the competent medical evidence does not show that his 
service-connected disabilities result in his being housebound 
as a result of his service-connected disabilities. The 
medical evidence of record reveals that the veteran himself 
denies being housebound and reports that he walks at the mall 
at least three days per week. 

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied. 38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). The Board finds that there is a fair 
preponderance of the evidence against the claim, as set forth 
above, and, therefore, reasonable doubt is not for 
application.


ORDER

Entitlement to service connection for left upper extremity 
ulnar neuropathy, to include as secondary to treatment for 
service-connected glomerulonephritis with nephrotic syndrome, 
hypertension, and heart disease, is denied.

Entitlement to special monthly compensation based on the need 
for aid and attendance or at the housebound rate is denied.

REMAND

At the September 2007 Board hearing at the RO, the veteran 
submitted a substantive appeal for the issues of entitlement 
to an increased rating for service-connected hepatitis C and 
for entitlement to service connection for depression. 
38 C.F.R. § 20.300 dictates that a substantive appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed. This regulation forbids the Board from accepting 
the veteran's substantive appeal as to these two issues which 
were denied by the RO. The Board finds that it must remand 
these matters to the RO for processing of the substantive 
appeal and certification of the appeal back to the Board.

Accordingly, the case is REMANDED for the following action:

1. The RO should process the veteran's 
September 2007 substantive appeal as to 
the issues of entitlement to an increased 
rating for hepatitis C and for entitlement 
to service connection for depression and 
should certify the appeal to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


